United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
DEPARTMENT OF THE AIR FORCE,
RANDOLPH AIR FORCE BASE, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-637
Issued: March 21, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 22, 2013 appellant filed a timely appeal from a September 24, 2012 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As the last merit decision,
dated May 4, 2012, was issued more than 180 days before the filing of this appeal, the Board
lacks jurisdiction to review the merits of this case pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request to reopen her case for
further review of the merits under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On December 22, 2010 appellant, then a 43-year-old medical support assistant, filed an
occupational disease claim alleging that she sustained pain and tension in her shoulder, neck and
1

5 U.S.C. § 8101 et seq.

back and numbness in her right leg causally related to factors of her federal employment. She
attributed her condition to “working in an ergonomically incorrect environment.”
By decision dated March 25, 2011, OWCP denied appellant’s claim after finding that she
did not factually establish that her workstation was not ergonomically correct. In a decision
dated October 3, 2011, it denied modification of its March 25, 2011 decision. OWCP found that
appellant had not submitted the required factual information. It further noted that she had not
provided medical evidence containing a description of the identified work factors.
A request for reconsideration was filed on January 17, 2012.
In a decision dated May 4, 2012, OWCP modified its October 3, 2011 decision to find
that appellant had factually established the occurrence of the work factor alleged to have caused
her condition, but that she had not submitted rationalized medical evidence showing that she
sustained a medical condition due to the identified work factor.
On August 14, 2012 appellant, by checkmark on a form, requested reconsideration. In a
decision dated September 24, 2012, OWCP denied her request as she did not submit evidence or
raise argument sufficient to warrant reopening the case for further merit review under 5 U.S.C.
§ 8128.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.3 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.4 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.5
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.6 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.7 While the reopening of a case may be predicated
2

5 U.S.C. § 8101 et seq. Section 8128(a) of FECA provides that “[t]he Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.”
3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

6

F.R., 58 ECAB 607 (2007); Arlesa Gibbs, 53 ECAB 204 (2001).

7

P.C., 58 ECAB 405 (2007); Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

2

solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.8
ANALYSIS
In the last merit decision dated May 4, 2012, OWCP denied appellant’s occupational
disease claim after finding that she had not submitted sufficient medical evidence to establish a
condition causally related to the identified employment factor of working at an ergonomicallyincorrect location. On August 24, 2012 she requested reconsideration.
As noted above, the Board does not have jurisdiction over the May 4, 2012 decision. The
issue presented on appeal is whether appellant met any of the requirements of 20 C.F.R.
§ 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the claim. In her
August 14, 2012 request for reconsideration, appellant did not show that OWCP erroneously
applied or interpreted a specific point of law. She did not identify a specific point of law or show
that it was erroneously applied or interpreted. Appellant did not advance a new and relevant
legal argument. The underlying issue in this case is whether the medical evidence establishes
that she sustained an occupational disease causally related to factors of her federal employment.
That is a medical issue which must be addressed by relevant medical evidence.9 A claimant may
be entitled to a merit review by submitting pertinent new and relevant evidence, but appellant did
not submit any pertinent new and relevant medical evidence in this case.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
constitute relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
On appeal appellant submitted new medical evidence. The Board has no jurisdiction to
review new evidence on appeal.10 Appellant can submit this evidence to OWCP and request
reconsideration under 5 U.S.C. § 8128.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request to reopen her case for
further review of the merits under 5 U.S.C. § 8128(a).

8

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

9

See Bobbie F. Cowart, 55 ECAB 746 (2004).

10

See 20 C.F.R. § 501.2(c)(1).

3

ORDER
IT IS HEREBY ORDERED THAT the September 24, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 21, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

